COURT OF APPEALS
                                    SECOND DISTRICT OF TEXAS
                                         FORT WORTH

                                       NO. 02-13-00019-CV


Raymond R. Correa and Santa                     §    From the 348th District Court
Rosado
                                                §    of Tarrant County (348-256265-11)

v.                                              §    July 24, 2014

                                                §    Per Curiam
Citimortgage, Inc.

                                          JUDGMENT

            This court has considered the record on appeal in this case and holds that

     there was no error in the trial court’s judgment. It is ordered that the judgment of

     the trial court is affirmed.

            It is further ordered that appellants Raymond R. Correa and Santa Rosado

     shall pay all costs of this appeal, for which let execution issue.


                                            SECOND DISTRICT COURT OF APPEALS


                                            PER CURIAM